Citation Nr: 0330026
Decision Date: 10/31/03	Archive Date: 01/21/04

DOCKET NO. 96-12 775                     DATE OCT 31, 2003

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of
Puerto Rico

THE ISSUE

Entitlement to service connection for a back disorder, secondary to the service-
connected right ankle fracture residuals.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

W. Yates, Counsel

REMAND

On April 21, 2003, the Board of Veterans' Appeals (BVA or Board) ordered further
development in your case.  Thereafter, your case was sent to the Board's Evidence
Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence,
clarification of the evidence, correction of a procedural defect, or any other action
was essential for a proper appellate decision, a Board Member or panel of Members
could direct Board personnel to undertake the action essential for a proper appellate
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal
Circuit ("Federal Circuit") invalidated 3 8 C.F.R. § 19.9(a)(2), in Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003)
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in
conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board considers
additional evidence without having to remand the case to the agency of original
jurisdiction (AOJ) for initial consideration, and without having to obtain the
appellant's waiver.

Following the Federal Circuit's decision in DA V, the General Counsel issued a
precedential opinion, which concluded that DA V did not prohibit the Board from
developing evidence in a case before it, provided that the Board does not adjudicate
the claim based on any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the Veterans Benefits
Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board
continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy
considerations, the Department of Veterans Affairs (VA) determined that VBA
would resume all development functions.  In other words, aside from the limited

- 2 -

class of development functions that the Board is statutorily permitted to carry out,
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at
the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ)
other than the VLJ signing this remand, be advised that if your case is returned to
the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Make arrangements with the appropriate VA medical
facility for the veteran to be afforded an orthopedic
examination to determine the nature, extent, and
etiology of his back condition.  All indicated tests and
studies should be performed.  If other examinations by
specialists are indicated, they should be conducted.
Send the claims folder to the examiner(s) for review.
The examiner(s) should address the following matters:
Summarize the medical history, including the onset and
course, of the veteran's claimed back condition.
Describe any current symptoms and manifestations
attributed to his back condition.  Complete any
diagnostic and clinical tests required and provide
diagnoses for all symptoms of back pathology
identified.

Provide an opinion as to the date of onset and etiology
for any currently manifested back condition.  In making
this opinion, the examiner is requested to answer the
following questions:

Is it as likely as not that the veteran's back condition,
including incomplete paraplegia, secondary to spinal

- 3 -


cord trauma, is the result of his service-connected right
ankle condition?

Is it as likely as not that any manifested back
condition-apart from the incomplete paraplegia
secondary to spinal cord trauma-is the result of the
veteran's service-connected right ankle condition?

2. After the development requested above has been
completed to the extent possible, the RO should again
review the record.  If any benefit sought on appeal
remains denied, the appellant and representative, if any,
should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board
intimates no opinion as to the ultimate outcome of this case.  The appellant need
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
465 8 (1994), 3 8 U. S -C.A. § 5 1 01 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs

- 4 -
to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

R. GARVIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 -



??



 

 

